Citation Nr: 1551007	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for a cervical spine disorder, to include as secondary to the service-connected degenerative joint disease of the lumbosacral spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1986 to April 1990, from March 2003 to September 2004, and from May 2009 to June 2010.  The Veteran had additional Reserve service in the Alabama Army National Guard between 1990 and 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed the claim for service connection for a cervical spine disorder in October 2005.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the April 2007 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO.  In October 2012, the Veteran indicated that he did not want a Board hearing and asked for the claims file to be sent to the Board for adjudication.  See October 2012 VA 21-4138.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (2015).

In November 2009 and October 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining service treatment records, service personnel records, and post-service VA and private treatment records, as well as afford the Veteran a VA medical examination with opinion regarding the etiology of the cervical spine disability.  The above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2009 and October 2014 Board Remand directives, and the matter has properly been returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current cervical strain disability.

2. The Veteran did not sustain a disease, injury, or event to the cervical spine in service, nor did he experience symptoms of a cervical spine disorder in service.

3. The Veteran's cervical strain disability is not causally or etiologically related to service.

4. The Veteran's cervical strain disability was not caused by or increased in severity beyond the natural progress by the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, including as secondary to the service-connected lumbar spine disability, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claim for service connection on appeal, the RO sent notice letters in October 2005, March 2006, and April 2006 prior to the initial denial of the claim in the July 2006 rating decision.  The above-referenced letters notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA examined the Veteran's cervical spine in December 2013 and obtained an addendum opinion in December 2014.  The Board finds the above-referenced examination reports to be adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed cervical spine disorder.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, cervical strain is not a chronic disease under 38 C.F.R. § 3.309(a); the December 2013 VA examination report shows that the Veteran does not have arthritis of the cervical spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a cervical spine disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Cervical Spine Disorder

The Veteran contends that service connection for a cervical spine disorder is warranted because he sustained a neck injury while changing a tire on a five ton truck during service in June 2003.  See, e.g., October 2005 VA Form 21-526.  Alternatively, the Veteran asserted that a neck disorder was secondary to the service-connected lumbar spine disability in that he has left side neck pain because of back problems.  See, e.g., April 2007 VA Form 9.

The Board finds that the evidence is in relative equipoise that the Veteran has a current cervical spine disability.  While the December 2013 VA examination report and the December 2014 VA addendum report note that the Veteran does not have a current cervical spine disorder, the October 2005 VA examination report shows a diagnosis of cervical strain.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran sustained a cervical spine injury or disease during service, that symptoms of a cervical spine disorder manifested during service, or that the current cervical strain is related to service.  Review of service treatment records shows no complaints, treatment, or diagnosis of a cervical spine disorder during service.  The service treatment records appear to be complete, including service entrance and separation medical histories and examination reports.  While the Veteran asserted that he sustained a neck injury during service in June 2003 while changing a tire on a five ton truck, service treatment records show that the Veteran was only treated for a lumbar spine (low back) injury.  Moreover, a March 2004 periodic examination report during service shows a normal clinical evaluation of the spine.  A concurrent report of medical history, completed by the Veteran in March 2004, shows that the Veteran reported recurrent back pain from a recently strained lower back, but did not report any neck problems or symptoms.  

Based on the Veteran's report that he sought treatment for a lumbar spine injury in service as a result of the tire changing event, it would be expected that he would have similarly reported and sought treatment for a claimed injury of the neck (cervical spine), had such injury to the neck occurred during the same event.  Both back and neck injuries are similar in that they are orthopedic injuries, would likely involve similar symptoms that include pain or other orthopedic symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Reporting neck injury or neck symptoms would have required no additional treatment or appointments to do so, as the Veteran could simply named neck injury or pain or similar symptoms as part of the history he presented when reporting the back injury and symptoms.  

During service a treating medical provider specifically elicited a history of injury and current complaints that was an open ended request for the patient (Veteran) to report complaints, as there is no protocol for a treating medical provider to limit medical history to only the one disorder and ignore other similar injuries or complaints.  Had the Veteran actually experienced a neck injury or had neck symptoms, and was seeking treatment to alleviate the symptoms or treat the injury, it is not believable that he would remain silent about a neck injury that had just occurred, or refuse to report neck pain or similar symptoms, to the treating medical provide who is eliciting such history for the purpose of treating the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Moreover, a December 2004 private treatment record shows that the Veteran reported cervical spine pain for only one month and stated that he had no recent history of trauma or injury to the cervical spine.  Because the March 2004 periodic service examination, as well as the concurrent report of medical history and the December 2004 private treatment record, constitute affirmative evidence of a medical examination with negative findings and reports by the Veteran specifically denying recent injury or trauma to the cervical spine, the Board is not relying only on an absence of treatment in service to conclude that the Veteran did not sustain an injury or disease of the cervical spine during active service, and did not experience the onset of symptoms of a disorder involving the neck during active service.  Furthermore, the Veteran has not asserted, and the record does not otherwise reflect, that the Veteran sustained an injury or disease of the cervical spine during any of the Veteran's active duty for training (ACUDTRA) or inactive duty for training (INACDUTRA) service periods.  Finally, the record contains multiple service treatment records after the claimed June 2003 neck injury, which show that the Veteran only reported an injury to the lumbar spine and did not report any injury or symptoms of the cervical spine.  See, e.g., April 2004 physical profile; April 2004 DD Form 3349; August 2005 sworn statement; April 2006 Line of Duty report.  

Although the Veteran has reported that he sustained an in-service injury to the cervical spine while changing a tire in June 2003, the Veteran's account is inconsistent with, and outweighed by, the more credible lay and medical evidence more contemporaneous to service and immediately after service showing no cervical spine injury, symptoms, or disability until November 2004, which is two months after the Veteran's separation from service in September 2004.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a cervical spine disorder on a direct basis must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Turning to the theory of service connection for a cervical spine disorder as secondary to the service-connected lumbar spine disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the cervical strain was not caused or permanently worsened (aggravated) by the service-connected lumbar spine disability.  The December 2014 VA examination report shows a negative opinion as to the relationship between the cervical strain and the service-connected lumbar spine disability.  In reaching this opinion, the December 2014 VA examiner explained that the structure of the human spine is such that each section is well protected from forces not directly related to injury to that segment and that injury to the lumbar segment of the spine will not communicate an injury to the cervical or thoracic spine, unless there is a significant disorder of the spine (i.e., severe scoliosis, ankylosing spondylitis at an advanced stage), or some disorder that would overload the skeletal system causing failure at multiple points, including but not limited to the cervical spine.  The December 2014 VA examiner concluded that there is no evidence of any of these instances in this Veteran's case.  The December 2014 VA examiner opined that there is no reason to expect any aggravation of the cervical spine by the service-connected lumbar spine disorder because there is no significant disorder of the cervical spine found on examination.  

Another factor weighing against aggravation of the cervical strain by the service-connected lumbar spine disorder is the medical finding in the December 2013 VA examination report and December 2014 VA addendum opinion that the Veteran currently has no significant disorder of the cervical spine.  This evidence weighs against a finding of worsening beyond normal progression of the cervical strain because the October 2005 cervical strain appears to have essentially resolved.

While the December 2014 VA examiner did not specifically write an opinion in terms of likelihood as to whether the service-connected lumbar spine disability caused the cervical strain disability, the language and context of the opinion show that the VA examiner specifically considered this question and provided a rationale for the negative opinion that there is no causal relationship between the current cervical spine strain disability and the service-connected lumbar spine disability because each section of the spine is well protected from forces not directly related to injury to that segment and injury to the lumbar segment will not communicate an injury to the cervical or thoracic segments, unless there is a significant disorder of the spine, which was not found in this Veteran's case.  Accordingly, the Board finds that the December 2014 VA opinion is highly probative with respect to the theory of service connection for a cervical spine disorder as secondary to the service-connected lumbar spine disability because it is adequately based on objective findings as shown by the record, as well as the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the December 2014 VA examination report provides competent, credible, and probative evidence which supports the finding that the cervical strain is not secondary to the service-connected lumbar spine disability. 

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of a cervical spine disorder that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the cervical strain (a musculoskeletal disorder) was caused by service or is secondary to the service-connected lumbar spine disability.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's cervical strain is a medically complex disease process (of the musculoskeletal system), requires specialized testing to diagnose, and manifests in symptomatology that overlaps with other disorders.  Whether the Veteran's cervical strain disability is related service or is secondary to the service-connected lumbar spine disability are complex medical etiological questions involving internal and unseen musculoskeletal system processes unobservable by the Veteran, and not just observable symptoms such as pain.  Under the facts of this case, which include that there was no neck injury in service, no symptoms of neck disorder during service, and symptoms of a neck disorder manifested after service separation, the Board finds that the Veteran's lay statements are not competent evidence on the question of etiology of the cervical strain disability.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).    

The Veteran's statements attributing current cervical symptoms to service or to the service-connected lumbar spine disability are further outweighed by the lay and medical evidence of record showing no cervical spine symptoms, diagnosis, or treatment at, and immediately after, service separation, and no secondary relationship of causation or aggravation of the cervical strain by the service-connected lumbar spine disability.  


For these reasons, the Board finds that the weight of the lay and medical evidence of record shows that the cervical strain disability was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected lumbar spine disability.  As such, service connection for a cervical spine disorder is not warranted.


ORDER

Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


